Case 9:18-cv-80176-BB Document 541 Entered on FLSD Docket 05/27/2020 Page 1 of 3



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

      IRA KLEIMAN, as the personal representative                  CASE NO.: 9:18-cv-80176-BB/BR
      of the Estate of David Kleiman, and W&K Info
      Defense Research, LLC

            Plaintiffs,

      v.

      CRAIG WRIGHT

            Defendant.

      NOTICE OF SUPPLEMENTAL EVIDENCE SUPPORTING PLAINTIFFS’ OMNIBUS
                      MOTION FOR SANCTIONS ECF No. [507]
           Plaintiffs’ file this supplement to notify the Court of new evidence that further proves the

  “CSW Filed List” is not a list of Wright’s bitcoin public addresses but is instead a purposeful

  fabrication by him.

           After this Court ordered the parties to confer on redactions to Plaintiffs’ Sanctions Motion,

  Plaintiffs’ counsel’s office mistakenly filed Exhibit 7 (the CSW Filed List) on the public docket. 1

           On May 24, 2020, someone anonymously posted a message at this link

  https://paste.debian.net/plain/1148565. The message said:

           Craig Steven Wright is a liar and a fraud. He doesn't have the keys used to sign this
           message . . . We are all Satoshi

  The message was notable, however, because the author signed it with the private keys to 145

  of the bitcoin addresses appearing on the CSW Filed List. See Declaration of Andreas



  1
    On a prior meet and confer, the parties agreed Defendant would provide slip sheets stating “fully redacted” for any
  exhibit he believed should be fully withheld. Unfortunately, that did not happen. Instead, Defendant sent redacted
  exhibits to file, authorized the filing of others, and asked for Exhibit 7 to remain under seal. Without this slip sheet,
  and despite Plaintiffs’ attempt to ensure the filing was being properly submitted, Exhibit 7 was inadvertently included
  in a public filing. On being notified of this error, multiple members of Roche Cyrulnik Freedman LLP immediately
  called the clerk to have the list sealed; Plaintiffs then filed an emergency motion to seal (ECF No. [513]) which was
  granted by this Court. In total, the document was public for under 45 minutes. In that time, however, the Courtlistener
  website obtained a copy of the document which remains publicly available.
Case 9:18-cv-80176-BB Document 541 Entered on FLSD Docket 05/27/2020 Page 2 of 3



  Antonopoulos ¶ 1 (attached as Exhibit 1). All 145 signatures are valid. Id. at ¶3. As explained in

  the attached declaration of Andreas Antonopoulos, whomever authored the message unequivocally

  possesses the private keys to the 145 bitcoin addresses. Id. at ¶4. You cannot sign a message in

  this way unless you have the private key to those addresses. Id. at ¶3. However, Wright swore that

  each of these addresses were his own, and that the private keys for each are locked in a trust, and

  inaccessible even to him. See ECF No. [512], 6-8 (citing Wright’s sworn declarations and

  testimony). Plaintiffs Sanctions Motion had already demonstrated that the CSW Filed List was a

  forgery intended to deceive Plaintiffs and this Court, and that Wright created it to avoid sanctions

  pursuant to this Court’s Order. ECF No. [373] (“[i]n the event the bonded courier does not arrive,

  and the Plaintiffs are not given access to this information . . . the Court will inform the jury of the

  Defendant’s failure to disclose the information sought by the Plaintiffs.”). But this message further

  proves that the list is not an accurate listing of Wright’s bitcoin, and that he is still hiding the true

  list from Plaintiffs and the Court.2

           Said simply, Wright represented these 145 addresses were part of his bitcoin holdings and

  were locked in an inaccessible encrypted file. This week, the person that actually controls the

  private keys to those addresses used those private keys to declare that “Craig Steven Wright is a

  liar and a fraud” and “doesn't have the keys” for those addresses — thus proving the addresses do

  not belong to Wright.3

      Dated: May 27, 2020                           Respectfully submitted,

                                                    s/ Velvel (Devin) Freedman
                                                    Velvel (Devin) Freedman, Esq.
                                                    ROCHE CYRULNIK FREEDMAN LLP
                                                    200 S. Biscayne Blvd.
                                                    Suite 5500 Miami, Florida 33131

  2
    This has been widely reported beyond Plaintiffs’ expert’s declaration, e.g., https://finance.yahoo.com/news/craig-
  wright-called-fraud-message-144414280.html
  3
    Notably, these signatures come from addresses controlling ~$65 million worth of bitcoin.


                                                            2
Case 9:18-cv-80176-BB Document 541 Entered on FLSD Docket 05/27/2020 Page 3 of 3



                                          vel@rcfllp.com
                                          nbermond@rcfllp.com

                                          Kyle W. Roche, Esq.
                                          Joseph M. Delich
                                          ROCHE CYRULNIK FREEDMAN LLP
                                          99 Park Avenue, 19th Floor
                                          New York, New York 10016
                                          kyle@rcfllp.com
                                          jdelich@rcfllp.com

                                          Andrew S. Brenner, Esq.
                                          BOIES SCHILLER FLEXNER LLP
                                          100 SE 2nd Street, Suite 2800
                                          Miami, Florida 33131
                                          abrenner@bsfllp.com

                                          Counsel to Plaintiffs Ira Kleiman as
                                          Personal Representative of the Estate of
                                          David Kleiman and W&K Info Defense Research, LLC

                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on May 27, 2020, a true and correct copy of the foregoing was
  filed with CM/ECF, which caused a copy to be served on all counsel of record.


                                                    /s/ Velvel (Devin) Freedman
                                                    Velvel (Devin) Freedman




                                                3
